          Case 1:20-cr-00515-JMF Document 15 Filed 01/21/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      January 20, 2021

BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Alan Tejeda-Isabel, No. 20 Cr. 515 (JMF)

Dear Judge Furman:

        A pretrial conference in the above-captioned matter is scheduled for February 12, 2021, at
3:30 p.m. The Court also directed that the defense file any motions by January 22, 2021, that the
Government file any opposition by February 5, 2021, and the defense file any reply by February
12, 2021. The Government writes to respectfully request that the Court adjourn the conference
and filing deadlines for approximately 30 days.

        In December 2020, the defense submitted a mitigation package for the U.S. Attorney’s
Office’s consideration. Shortly thereafter, the undersigned was out of the office for a significant
period to address a family medical issue, as a result of which the Government’s consideration of
the defendant’s submission was delayed. The Government expects to be able to reach a decision
on the defendant’s application within approximately one week. The requested adjournment will
permit the Government to respond to the application prior to the defense having to prepare any
motions, and, in the event that the U.S. Attorney’s Office denies the defendant’s application, will
permit the defense sufficient time to prepare any motions. In addition, because the defendant is
potentially eligible for safety-valve relief, and in light of various logistical challenges presented
by the COVID-19 pandemic, the adjournment will also permit defense counsel sufficient time to
advise the defendant regarding the safety valve, and for the parties to coordinate any related
meetings with the defendant, who is in custody.

        In the event that the Court grants the requested adjournment, the Government respectfully
requests that the Court exclude time under the Speedy Trial Act, from February 12, 2021 to the
date that the conference is rescheduled, for the reasons stated above. The Government submits
that the ends of justice served by the continuance outweigh the best interests of the public and the
defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).
        Case 1:20-cr-00515-JMF Document 15 Filed 01/21/21 Page 2 of 2

                                                                                         Page 2


      I have communicated with defense counsel, who has consented to the above requests.

                                           Respectfully submitted,

                                           AUDREY STRAUSS
                                           United States Attorney

                                       By: __________________________
                                           Brett M. Kalikow
                                           Assistant United States Attorney
                                           (212) 637-2220


cc:   Marisa Cabrera, Esq. (via ECF)


            Application GRANTED. The deadline for defense motions is extended to
            February 25, 2021. The Government's opposition is due by March 11, 2021,
            and any reply is due by March 18, 2021. Additionally, the pretrial conference is
            hereby ADJOURNED to March 8, 2021, at 3:00 p.m. Time is hereby excluded
            in the interest of justice from today until March 8, 2021, for the reasons set forth
            in the Government's letter. The Clerk of Court is directed to terminate Doc. #14.

                                           SO ORDERED.




                                           January 20, 2021
